Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 7/1/20.
Claims 1-20 are pending.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities: These claims recite, in part, “a first virtual agents” which appears to be intended to recite – a first virtual agent --. Appropriate correction is required.

Claim 18 is objected to because of the following informalities: Claim 18 recites, in part, “… further comprise: further comprising: …”. This recitation is redundant and should be corrected. Additionally, there is an extraneous comma ‘,’ between ‘threshold’ and ‘send’. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly “sending … the user query to the virtual agent of the at least two virtual agents not configured to receive the user query”. There is insufficient antecedent basis for this limitation in the claim. That is, there are no “two virtual agents” in the claims or those from which they depend. For the purpose of compact prosecution, Examiner will interpret this to meant that the query is sent to another virtual agent other than that which has the processing load above the threshold.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-2 and 6-7 are directed to methods and fall within the statutory category of processes; Claims 8-9 and 13-14 are directed to a computer-readable Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1, 8 and 15: The limitations of “monitoring, by one or more processors, processing loads of virtual agents; determining if a processing load of a first virtual agent of the virtual agents is above a first threshold; and responsive to determining the processing load of the first virtual agent is above the first threshold, configuring a pathway to direct an incoming user query to the first virtual agent”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate the loads of virtual agents and make a simple mental comparison against a threshold and if the threshold is exceeded, determine, mentally, the query should be directed to the first virtual agent. Examiner notes that the instant specification provides an example that the configuring the pathway comprises replicating the virtual agent in an ephemeral layer (replicate a 
Therefore, Yes, claim 1 recites judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 8 and 15: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “computer-implemented”, “one or more processors”, “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function, the function comprising:” and “A system comprising: a memory; and a processor in communication with the memory, the processor being configured to perform operations comprising:” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claims not only recites a judicial exception but that the claim is 
Step 2B: 
Claims 1, 8 and 15: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 8 and 15 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claims 2, 9 and 16, they recite additional abstract idea recitations of “receiving a user query; and determining, by the one or more processors, if the first virtual agent can generate a response to the user query above a predetermined confidence threshold” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about user query and think about whether a virtual agent is likely to be able to respond to a query. Further, claims 2, 9 and 16 do not recite further additional elements and for the same reasons as above with regard to integration into practical application and whether Claims 2, 9 and 16 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 6 and 13, they recite additional abstract idea recitations of “wherein the pathway is creating a query funnel to the first virtual agent” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about which virtual agent is to receive the query and mentally not assign the query to the other virtual agents thus mentally funneling the assignment of the query only the first virtual agent, as is commensurate with the support for query funneling in the instant specification. Further, claims 6 and 13 do not recite further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 6 and 13 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 6 and 13 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 7, 14 and 20, they recite additional abstract idea recitations of “monitoring the processing load of the first virtual agent; determining if the processing load of the first virtual agent falls below a second threshold; and responsive to determining the processing load of the first virtual agent falls below a second threshold, Claims 7, 14 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-2, 6-9, 13-16 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. Pub. No. US 2019/0140986 A1 (hereafter Anderson) in view of TIWARY et al. Pub. No. US 2019/0004837 A1 (hereafter Tiwary).

With regard to claim 1, Anderson teaches a computer-implemented method for optimizing virtual agent utilization, the method comprising (The modular chatbot 150 to which a particular chat message is forwarded is determined based upon which modular chatbot 150 is best suited to respond to the chat message in at least ¶ [0010] and ¶ [0002]):
monitoring, by one or more processors (in at least ¶ [0038]), processing loads of virtual agents (The ranking algorithm may also take into consideration present availability of modular chatbot 150, cost of access of each modular chatbot 150, and other considerations when determining which of master chatbot 130 and modular chatbot 150 is best to respond in at least ¶ [0027] and Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources in at least ¶ [0074] and ¶ [0059], Examiner notes, the ranking algorithm considers availability and cost in selecting to direct a query to a chatbot, the availability and cost are indicative of underlying resource usage, the load of the chatbot);
determining, by the one or more processors, if a first virtual agent of the virtual agents is best suited for handling chat message (The modular chatbot 150 to 
responsive to determining the first virtual agent is best suited for handling chat message, configuring, by the one or more processors, a pathway (Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service in at least ¶ [0053]) to direct an incoming user query to the first virtual agent (The modular chatbot 150 to which a particular chat message is forwarded is determined based upon which modular chatbot 150 is best suited to respond to the chat message … All of user computers 110, master chatbot 130, and modular chatbots 150 are connected via network 170 in at least ¶ [0010] and Message forwarding module 139 represents software and/or hardware for forwarding chat messages to modular chatbot 150 for response by the modular chatbot 150, if the master chatbot response module 137 determines one of the modular chatbots 150 is most appropriate to respond to the chat message (based upon the chatbot ranker 135) and the master chatbot response module 137 does not directly respond to the chat message itself. The message forwarding module 139 automatically , Examiner notes, by using the message forwarding module to forward a message, the message forwarding module is configuring the network pathway between the master chatbot and the appropriate chat module when a message is determined to be forwarded to the chat module as the best for the responding to the chat message).
Anderson teaches determining the best chatbot, virtual agent, for responding to a chat message, a use query, and forwarding the chat message to the best chatbot for handling the chat message, based in part on the availability/cost, the load, of the chatbot but does not specifically teach comparing the load of the chatbot to a threshold and configuring the pathway when the load is above the threshold.
However, in analogous art Tiwary teaches monitoring, by one or more processors, processing loads of virtual machines; determining, by the one or more processors, if a processing load of a first virtual machine of the virtual machines is above a first threshold (when the virtual machine optimizer determines that the users have logged onto the tenants (e.g., YES from 604), and the CPU utilization level of the tenants is highest <threshold> and the query level is L1 (e.g., CPU level of tenant=highest & Query=L1 614; and YES from 614) in at least ¶ [0048] and ¶ [0051]); and
responsive to determining the processing load of the first virtual machine is above the first threshold, configuring, by the one or more processors, a pathway to direct an incoming user query to the first virtual machine (the virtual machine optimizer engine may create a new instance of VM (e.g., create new instance of VM , Examiner notes that the configuring a pathway of the instant application “can be creating a replica node of the highly utilized virtual agent within an ephemeral layer.  An ephemeral layer is a virtual layer above the operational layer in which the virtual agents in a virtual agent system are operational” (see ¶ [0015]), VMs execute in such an ephemeral layer).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing the load of the virtual machine to a threshold and configuring the pathway when the load is above the threshold of Tiwary with the systems and methods of Anderson resulting in a system in which the forwarding of the chat message to the appropriate chatbot of Anderson is performed responsive to the load of the chatbot being greater than a threshold as in the virtual machines of Tiwary and configuring the pathway of Anderson by creating a replica of the chatbot in an ephemeral layer as in the virtual machine of Tiwary. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing resource allocation of chatbots dynamically while leveraging the capabilities of the chatbot (see at least Tiwary ¶ [0046] and ¶ [0048]).

With regard to claim 2, Anderson teaches receiving, by the one or more processors, a user query (orchestration of a plurality of chatbots to efficiently respond to user messages in at least ¶ [0010] and The natural language processing software may, in a preferred embodiment, extract intent and/or entities from each chat message (or group of chat messages) for later use. “Intent” includes purposes and/or goals 
determining, by the one or more processors, if the first virtual agent can generate a response to the user query above a predetermined confidence threshold (The master chatbot 130 either directly responds to the chat messages, if capable, or forwards the chat messages to a modular chatbot 150 for response. The modular chatbot 150 to which a particular chat message is forwarded is determined based upon which modular chatbot 150 is best suited to respond to the chat message, as further discussed below in at least ¶ [0010] and Chatbot ranker 135 represents software for ranking the master chatbot 130 and/or modular chatbots 150 to determine which is the best, i.e. highest ranked <above a confidence threshold>, to respond to the chat messages received by the message receipt module 131 in at least ¶ [0022] – [0028]).

With regard to claim 3, Anderson teaches responsive to determining the first virtual agent can generate a response to the user query above a predetermined confidence threshold, generating, by the one or more processors, a response to the user query by the first virtual agent; and sending, by the one or more processors, the response to the user (After transmission of the chat messages by the user computer 110, appropriate responses generated by the master chatbot 130 and modular chatbots 150 are transmitted back to the user computer 110 for display within the chat module 112, allowing a further conversation to take place between the user 

With regard to claim 4, Anderson teaches responsive to determining the virtual agent with the processing load above the threshold cannot generate a response to the user query above a predetermined confidence threshold, sending, by the one or more processors, the user query to the virtual agent of the at least two virtual agents not configured to receive the user query (if the master chatbot 130 determines it is incapable of responding to the chat message, the master chatbot 130 issues a request via network 170 for modular chatbots 150 (peers) capable of responding to the chat message. The master chatbot 130 receives responses from the modular chatbots 150 indicating each is capable or not capable of responding to the chat message, and the responses are subsequently validated by the master chatbot 130 that the modular chatbot is 150 is actually capable of responding to the chat message successfully. If the modular chatbot 150 is successfully validated, the master chatbot 130 forwards the chat message to the capable modular chatbot 150 for response directly to the user computer 110 which transmitted the one or more chat messages in at least ¶ [0011]).

With regard to claim 5, Anderson teaches the computer-implemented method of claim 1, an ephemeral layer (Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, 
Anderson teaches an ephemeral layer of a cloud including virtual machines but does not specifically teach replicating the chatbot within the ephemeral layer.
However, in analogous art Tiwary teaches wherein the pathway is replicating the first virtual agent within an ephemeral layer (the virtual machine optimizer engine may create a new instance of VM (e.g., create new instance of VM 622) in at least ¶ [0048], Examiner notes that the configuring a pathway of the instant application “can be creating a replica node of the highly utilized virtual agent within an ephemeral layer.  An ephemeral layer is a virtual layer above the operational layer in which the virtual agents in a virtual agent system are operational” (see ¶ [0015]), VMs execute in such an ephemeral layer).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the replicating the chatbot within the ephemeral layer of Tiwary with the systems and methods of Anderson resulting in a system in which the Chabot of Anderson is replicated in an ephemeral layer as in Tiwary. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing resource allocation of chatbots dynamically while leveraging the capabilities of the chatbot (see at least Tiwary ¶ [0046] and ¶ [0048]).

With regard to claim 6, Anderson teaches wherein the pathway is creating a query funnel to the first virtual agent (The modular chatbot 150 to which a particular chat message is forwarded is determined based upon which modular chatbot 150 is best suited to respond to the chat message … All of user computers 110, master chatbot 130, and modular chatbots 150 are connected via network 170 in at least ¶ [0010] and Message forwarding module 139 represents software and/or hardware for forwarding chat messages to modular chatbot 150 for response by the modular chatbot 150, if the master chatbot response module 137 determines one of the modular chatbots 150 is most appropriate to respond to the chat message (based upon the chatbot ranker 135) and the master chatbot response module 137 does not directly respond to the chat message itself. The message forwarding module 139 automatically forwards the one or more chat messages to the most appropriate modular chatbot 150 for response to the user computer 110 in at least ¶ [0031], Examiner notes, by using the message forwarding module to forward a message, the message forwarding module is configuring the network pathway between the master chatbot and the appropriate chat module when a message is determined to be forwarded to the chat module as the best for the responding to the chat message and is not sending the chat message to others of the chatbots).

With regard to claim 7, Anderson teaches the computer-implemented method of claim 1, further comprising: monitoring, by the one or more processors, the processing load of the first virtual agent (The ranking algorithm may also take into consideration present availability of modular chatbot 150, cost of access of each , Examiner notes, the ranking algorithm considers availability and cost in selecting to direct a query to a chatbot, the availability and cost are indicative of underlying resource usage, the load of the chatbot);
Anderson teaches determining the best chatbot, virtual agent, for responding to a chat message, a use query, and forwarding the chat message to the best chatbot for handling the chat message, based in part on the availability/cost, the load, of the chatbot but does not specifically teach comparing the load of the chatbot to a threshold and recycling the pathway when the load is below the threshold.
However, in analogous art Tiwary teaches monitoring, by the one or more processors, the processing load of the first virtual agent (reconfiguring the tenant (e.g., allocation of VM, allocation of other computing resources like CPU, memory, etc., to the tenants) may be as per service level agreement (SLA). In an embodiment, when the network traffic decreases (e.g., on account of users logging off from tenants, etc.), the allocation of VM or instances of VM may be reduced. In an embodiment, when a significant decrease in network traffic is determined by the virtual machine optimizer engine in at least ¶ [0052]);
determining, by the one or more processors, if the processing load of the first virtual agent falls below a second threshold; and responsive to determining the processing load of the first virtual agent falls below a second threshold, recycling, by the one or more processors, the pathway (when a significant decrease in network traffic is determined by the virtual machine optimizer engine, the instances of VM may be deleted. When the virtual machine optimizer determines that the current CPU utilization is below the defined threshold, the virtual machine optimizer engine may delete the VM instance (e.g., in case of vertical scaling) in at least ¶ [0052]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing the load of the virtual machine to a threshold and recycling the pathway when the load is below the threshold of Tiwary with the systems and methods of Anderson resulting in a system in which the chatbot of Anderson is recycled responsive to the load of the chatbot being lower than a threshold as in the virtual machines of Tiwary. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing resource allocation of chatbots dynamically while leveraging the capabilities of the chatbot (see at least Tiwary ¶ [0046] and ¶ [0048]).

With regard to claim 8, Anderson teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors (in at least ¶ [0038]) to perform a function, the function comprising (The modular chatbot 150 to which a particular chat message is forwarded is determined based upon which modular chatbot 150 is best suited to respond to the chat message in at least ¶ [0010] and ¶ [0002]):
monitor processing loads of virtual agents (The ranking algorithm may also take into consideration present availability of modular chatbot 150, cost of access of each modular chatbot 150, and other considerations when determining which of master chatbot 130 and modular chatbot 150 is best to respond in at least ¶ [0027] and Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources in at least ¶ [0074] and ¶ [0059], Examiner notes, the ranking algorithm considers availability and cost in selecting to direct a query to a chatbot, the availability and cost are indicative of underlying resource usage, the load of the chatbot);
determine if the processing load of a first virtual agents is best suited for handling chat message (The modular chatbot 150 to which a particular chat message is forwarded is determined based upon which modular chatbot 150 is best suited to respond to the chat message in at least ¶ [0010] and Chatbot ranker 135 represents software for ranking the master chatbot 130 and/or modular chatbots 150 to determine which is the best, i.e. highest ranked, to respond to the chat messages received by the message receipt module 131 in at least ¶ [0022] and ¶ [0027]); and
responsive to determining the processing load of the first virtual agent is best suited for handling chat message, configuring a pathway (Cloud computing is a  to direct an incoming user query to the first virtual agent (The modular chatbot 150 to which a particular chat message is forwarded is determined based upon which modular chatbot 150 is best suited to respond to the chat message … All of user computers 110, master chatbot 130, and modular chatbots 150 are connected via network 170 in at least ¶ [0010] and Message forwarding module 139 represents software and/or hardware for forwarding chat messages to modular chatbot 150 for response by the modular chatbot 150, if the master chatbot response module 137 determines one of the modular chatbots 150 is most appropriate to respond to the chat message (based upon the chatbot ranker 135) and the master chatbot response module 137 does not directly respond to the chat message itself. The message forwarding module 139 automatically forwards the one or more chat messages to the most appropriate modular chatbot 150 for response to the user computer 110 in at least ¶ [0031], Examiner notes, by using the message forwarding module to forward a message, the message forwarding module is configuring the network pathway between the master chatbot and the appropriate chat module when a message is determined to be forwarded to the chat module as the best for the responding to the chat message).
Anderson teaches determining the best chatbot, virtual agent, for responding to a chat message, a use query, and forwarding the chat message to the best chatbot for 
However, in analogous art Tiwary teaches monitor processing loads of virtual machines; determine if the processing load of a first virtual machine of the virtual machines is above a first threshold (when the virtual machine optimizer determines that the users have logged onto the tenants (e.g., YES from 604), and the CPU utilization level of the tenants is highest <threshold> and the query level is L1 (e.g., CPU level of tenant=highest & Query=L1 614; and YES from 614) in at least ¶ [0048] and ¶ [0051]); and
responsive to determining the processing load of the first virtual machine is above the first threshold, configuring a pathway to direct an incoming user query to the first virtual machine (the virtual machine optimizer engine may create a new instance of VM (e.g., create new instance of VM 622) in at least ¶ [0048] and ¶ [0051], Examiner notes that the configuring a pathway of the instant application “can be creating a replica node of the highly utilized virtual agent within an ephemeral layer.  An ephemeral layer is a virtual layer above the operational layer in which the virtual agents in a virtual agent system are operational” (see ¶ [0015]), VMs execute in such an ephemeral layer).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing the load of the virtual machine to a threshold and configuring the pathway when the load is above the threshold of Tiwary with the systems and methods of Anderson resulting in a system in 

With regard to claim 9, Anderson teaches receive a user query (orchestration of a plurality of chatbots to efficiently respond to user messages in at least ¶ [0010] and The natural language processing software may, in a preferred embodiment, extract intent and/or entities from each chat message (or group of chat messages) for later use. “Intent” includes purposes and/or goals expressed in each chat message or group of chat message's, including seeking an answer to a question or processing a bill payment in at least ¶ [0020] – [0021]); and
determine if the first virtual agent can generate a response to the user query above a predetermined confidence threshold (The master chatbot 130 either directly responds to the chat messages, if capable, or forwards the chat messages to a modular chatbot 150 for response. The modular chatbot 150 to which a particular chat message is forwarded is determined based upon which modular chatbot 150 is best suited to respond to the chat message, as further discussed below in at least ¶ [0010] and Chatbot ranker 135 represents software for ranking the master chatbot 130 and/or 

With regard to claim 10, Anderson teaches responsive to determining the first virtual agent can generate a response to the user query above a predetermined confidence threshold, generate a response to the user query by the first virtual agent; and sending the response to the user (After transmission of the chat messages by the user computer 110, appropriate responses generated by the master chatbot 130 and modular chatbots 150 are transmitted back to the user computer 110 for display within the chat module 112, allowing a further conversation to take place between the user computer 110 and master chatbot 130 or modular chatbot 150 which responded to the chat message, if desired in at least ¶ [0016]).

With regard to claim 11, Anderson teaches responsive to determining if the first virtual agent cannot generate a response to the user query above a predetermined confidence threshold, send the user query to at least a second virtual agent, not configured to initially receive the user query via the pathway (if the master chatbot 130 determines it is incapable of responding to the chat message, the master chatbot 130 issues a request via network 170 for modular chatbots 150 (peers) capable of responding to the chat message. The master chatbot 130 receives responses from the modular chatbots 150 indicating each is capable or not capable of responding to the chat message, and the responses are subsequently validated by the 

With regard to claim 12, Anderson teaches the computer program product of claim 8, an ephemeral layer (Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service in at least ¶ [0053])
Anderson teaches an ephemeral layer of a cloud including virtual machines but does not specifically teach replicating the chatbot within the ephemeral layer.
However, in analogous art Tiwary teaches wherein the pathway is replicating the first virtual agent within an ephemeral layer (the virtual machine optimizer engine may create a new instance of VM (e.g., create new instance of VM 622) in at least ¶ [0048], Examiner notes that the configuring a pathway of the instant application “can be creating a replica node of the highly utilized virtual agent within an ephemeral layer.  An ephemeral layer is a virtual layer above the operational layer in which the virtual agents in a virtual agent system are operational” (see ¶ [0015]), VMs execute in such an ephemeral layer).


With regard to claim 13, Anderson teaches the pathway is creating a query funnel to the first virtual agent (The modular chatbot 150 to which a particular chat message is forwarded is determined based upon which modular chatbot 150 is best suited to respond to the chat message … All of user computers 110, master chatbot 130, and modular chatbots 150 are connected via network 170 in at least ¶ [0010] and Message forwarding module 139 represents software and/or hardware for forwarding chat messages to modular chatbot 150 for response by the modular chatbot 150, if the master chatbot response module 137 determines one of the modular chatbots 150 is most appropriate to respond to the chat message (based upon the chatbot ranker 135) and the master chatbot response module 137 does not directly respond to the chat message itself. The message forwarding module 139 automatically forwards the one or more chat messages to the most appropriate modular chatbot 150 for response to the user computer 110 in at least ¶ [0031], Examiner notes, by using the message forwarding module to forward a message, the message forwarding module is configuring the network pathway between the master chatbot and the appropriate chat module when a message is determined to be forwarded to the chat module as the best for the responding to the chat message and is not sending the chat message to others of the chatbots).

With regard to claim 14, Anderson teaches the computer program product of claim 8, further comprising: monitoring the processing load of the first virtual agent (The ranking algorithm may also take into consideration present availability of modular chatbot 150, cost of access of each modular chatbot 150, and other considerations when determining which of master chatbot 130 and modular chatbot 150 is best to respond in at least ¶ [0027] and Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources in at least ¶ [0074] and ¶ [0059], Examiner notes, the ranking algorithm considers availability and cost in selecting to direct a query to a chatbot, the availability and cost are indicative of underlying resource usage, the load of the chatbot);
Anderson teaches determining the best chatbot, virtual agent, for responding to a chat message, a use query, and forwarding the chat message to the best chatbot for handling the chat message, based in part on the availability/cost, the load, of the chatbot but does not specifically teach comparing the load of the chatbot to a threshold and recycling the pathway when the load is below the threshold.
monitoring the processing load of the first virtual agent (reconfiguring the tenant (e.g., allocation of VM, allocation of other computing resources like CPU, memory, etc., to the tenants) may be as per service level agreement (SLA). In an embodiment, when the network traffic decreases (e.g., on account of users logging off from tenants, etc.), the allocation of VM or instances of VM may be reduced. In an embodiment, when a significant decrease in network traffic is determined by the virtual machine optimizer engine in at least ¶ [0052]);
determining if the processing load of the first virtual agent falls below a second threshold; and responsive to determining the processing load of the first virtual agent falls below a second threshold, recycling the pathway (when a significant decrease in network traffic is determined by the virtual machine optimizer engine, the instances of VM may be deleted. When the virtual machine optimizer determines that the current CPU utilization is below the defined threshold, the virtual machine optimizer engine may delete the VM instance (e.g., in case of vertical scaling) in at least ¶ [0052]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing the load of the virtual machine to a threshold and recycling the pathway when the load is below the threshold of Tiwary with the systems and methods of Anderson resulting in a system in which the chatbot of Anderson is recycled responsive to the load of the chatbot being lower than a threshold as in the virtual machines of Tiwary. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable 

With regard to claim 15, Anderson teaches a system comprising: a memory; and a processor in communication with the memory (in at least ¶ [0038]), the processor being configured to perform operations comprising (The modular chatbot 150 to which a particular chat message is forwarded is determined based upon which modular chatbot 150 is best suited to respond to the chat message in at least ¶ [0010] and ¶ [0002]):
monitor processing loads of virtual agents (The ranking algorithm may also take into consideration present availability of modular chatbot 150, cost of access of each modular chatbot 150, and other considerations when determining which of master chatbot 130 and modular chatbot 150 is best to respond in at least ¶ [0027] and Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources in at least ¶ [0074] and ¶ [0059], Examiner notes, the ranking algorithm considers availability and cost in selecting to direct a query to a chatbot, the availability and cost are indicative of underlying resource usage, the load of the chatbot);
determine if the processing load of a first virtual agents is best suited for handling chat message (The modular chatbot 150 to which a particular chat message is 
responsive to determining the processing load of the first virtual agent is best suited for handling chat message, configuring a pathway (Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service in at least ¶ [0053]) to direct an incoming user query to the first virtual agent (The modular chatbot 150 to which a particular chat message is forwarded is determined based upon which modular chatbot 150 is best suited to respond to the chat message … All of user computers 110, master chatbot 130, and modular chatbots 150 are connected via network 170 in at least ¶ [0010] and Message forwarding module 139 represents software and/or hardware for forwarding chat messages to modular chatbot 150 for response by the modular chatbot 150, if the master chatbot response module 137 determines one of the modular chatbots 150 is most appropriate to respond to the chat message (based upon the chatbot ranker 135) and the master chatbot response module 137 does not directly respond to the chat message itself. The message forwarding module 139 automatically forwards the one or more chat messages to the most appropriate modular chatbot 150 for response to the , Examiner notes, by using the message forwarding module to forward a message, the message forwarding module is configuring the network pathway between the master chatbot and the appropriate chat module when a message is determined to be forwarded to the chat module as the best for the responding to the chat message).
Anderson teaches determining the best chatbot, virtual agent, for responding to a chat message, a use query, and forwarding the chat message to the best chatbot for handling the chat message, based in part on the availability/cost, the load, of the chatbot but does not specifically teach comparing the load of the chatbot to a threshold and configuring the pathway when the load is above the threshold.
However, in analogous art Tiwary teaches monitor processing loads of virtual machines; determine if the processing load of a first virtual machine of the virtual machines is above a first threshold (when the virtual machine optimizer determines that the users have logged onto the tenants (e.g., YES from 604), and the CPU utilization level of the tenants is highest <threshold> and the query level is L1 (e.g., CPU level of tenant=highest & Query=L1 614; and YES from 614) in at least ¶ [0048] and ¶ [0051]); and
responsive to determining the processing load of the first virtual machine is above the first threshold, configuring a pathway to direct an incoming user query to the first virtual machine (the virtual machine optimizer engine may create a new instance of VM (e.g., create new instance of VM 622) in at least ¶ [0048] and ¶ [0051], Examiner notes that the configuring a pathway of the instant application “can be creating a replica node of the highly utilized virtual agent within an ephemeral layer.  An ephemeral layer is a virtual layer above the operational layer in which the virtual agents in a virtual agent system are operational” (see ¶ [0015]), VMs execute in such an ephemeral layer).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing the load of the virtual machine to a threshold and configuring the pathway when the load is above the threshold of Tiwary with the systems and methods of Anderson resulting in a system in which the forwarding of the chat message to the appropriate chatbot of Anderson is performed responsive to the load of the chatbot being greater than a threshold as in the virtual machines of Tiwary and configuring the pathway of Anderson by creating a replica of the chatbot in an ephemeral layer as in the virtual machine of Tiwary. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing resource allocation of chatbots dynamically while leveraging the capabilities of the chatbot (see at least Tiwary ¶ [0046] and ¶ [0048]).

With regard to claim 16, Anderson teaches responsive to determining the first virtual agent can generate a response to the user query above a predetermined confidence threshold, generate a response to the user query by the first virtual agent; and sending the response to the user (After transmission of the chat messages by the user computer 110, appropriate responses generated by the master chatbot 130 and modular chatbots 150 are transmitted back to the user computer 110 for display within the chat module 112, allowing a further conversation to take place 

With regard to claim 17, Anderson teaches responsive to determining if the first virtual agent cannot generate a response to the user query above a predetermined confidence threshold, send the user query to at least a second virtual agent, not configured to initially receive the user query via the pathway (if the master chatbot 130 determines it is incapable of responding to the chat message, the master chatbot 130 issues a request via network 170 for modular chatbots 150 (peers) capable of responding to the chat message. The master chatbot 130 receives responses from the modular chatbots 150 indicating each is capable or not capable of responding to the chat message, and the responses are subsequently validated by the master chatbot 130 that the modular chatbot is 150 is actually capable of responding to the chat message successfully. If the modular chatbot 150 is successfully validated, the master chatbot 130 forwards the chat message to the capable modular chatbot 150 for response directly to the user computer 110 which transmitted the one or more chat messages in at least ¶ [0011]).

With regard to claim 18, Anderson teaches if not responsive to determining if the virtual agent with the processing load above the threshold can generate a response to the user query above a predetermined confidence threshold,, send, by the one or more processors, the user query to the virtual agent of the at least two virtual agents not configured to receive the user query (if the master chatbot 

With regard to claim 19, Anderson teaches the system of claim 15, an ephemeral layer (Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service in at least ¶ [0053])
Anderson teaches an ephemeral layer of a cloud including virtual machines but does not specifically teach replicating the chatbot within the ephemeral layer.
However, in analogous art Tiwary teaches wherein the pathway is replicating the first virtual agent within an ephemeral layer (the virtual machine optimizer engine may create a new instance of VM (e.g., create new instance of VM 622) in at , Examiner notes that the configuring a pathway of the instant application “can be creating a replica node of the highly utilized virtual agent within an ephemeral layer.  An ephemeral layer is a virtual layer above the operational layer in which the virtual agents in a virtual agent system are operational” (see ¶ [0015]), VMs execute in such an ephemeral layer).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the replicating the chatbot within the ephemeral layer of Tiwary with the systems and methods of Anderson resulting in a system in which the Chabot of Anderson is replicated in an ephemeral layer as in Tiwary. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing resource allocation of chatbots dynamically while leveraging the capabilities of the chatbot (see at least Tiwary ¶ [0046] and ¶ [0048]).

With regard to claim 20, Anderson teaches  the system of claim 15, further comprising: monitoring the processing load of the first virtual agent (The ranking algorithm may also take into consideration present availability of modular chatbot 150, cost of access of each modular chatbot 150, and other considerations when determining which of master chatbot 130 and modular chatbot 150 is best to respond in at least ¶ [0027] and Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption , Examiner notes, the ranking algorithm considers availability and cost in selecting to direct a query to a chatbot, the availability and cost are indicative of underlying resource usage, the load of the chatbot);
Anderson teaches determining the best chatbot, virtual agent, for responding to a chat message, a use query, and forwarding the chat message to the best chatbot for handling the chat message, based in part on the availability/cost, the load, of the chatbot but does not specifically teach comparing the load of the chatbot to a threshold and recycling the pathway when the load is below the threshold.
However, in analogous art Tiwary teaches monitoring the processing load of the first virtual agent (reconfiguring the tenant (e.g., allocation of VM, allocation of other computing resources like CPU, memory, etc., to the tenants) may be as per service level agreement (SLA). In an embodiment, when the network traffic decreases (e.g., on account of users logging off from tenants, etc.), the allocation of VM or instances of VM may be reduced. In an embodiment, when a significant decrease in network traffic is determined by the virtual machine optimizer engine in at least ¶ [0052]);
determining if the processing load of the first virtual agent falls below a second threshold; and responsive to determining the processing load of the first virtual agent falls below a second threshold, recycling the pathway (when a significant decrease in network traffic is determined by the virtual machine optimizer engine, the instances of VM may be deleted. When the virtual machine optimizer determines that the current CPU utilization is below the defined threshold, the virtual 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing the load of the virtual machine to a threshold and recycling the pathway when the load is below the threshold of Tiwary with the systems and methods of Anderson resulting in a system in which the chatbot of Anderson is recycled responsive to the load of the chatbot being lower than a threshold as in the virtual machines of Tiwary. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing resource allocation of chatbots dynamically while leveraging the capabilities of the chatbot (see at least Tiwary ¶ [0046] and ¶ [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140164317 A1
teaches
Systems and methods for storing record of virtual agent interaction
US 20190019077 A1
teaches
Automatic configuration of cognitive assistant
US 20200372055 A1
teaches
Automatic collaboration between distinct responsive devices
US 20210144107 A1
teaches
Chatbot orchestration
US 20210312138 A1
teaches
System and method for handling out of scope or out of domain user inquiries


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195